Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-5 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 20030160262 A1 - hereinafter Kitada) in view of Pattanayak et al. (US 20070187753 A1 – hereinafter Pattanayak) and in further view of Challa et al. (US 20050167742 A1 – hereinafter Challa).
	Regarding Claim 1, Kitada teaches a MOSFET (see the entire document; annotated Fig. 20 along with Figs. 21-22; specifically, [0114]-[0122], and as cited below), comprising:

    PNG
    media_image1.png
    251
    341
    media_image1.png
    Greyscale

Kitada – Fig. 22
a first n-type semiconductor layer (211; Fig. 22; [0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212”; [0118] – “semiconductor layer 212 of a first conductivity type”; [0114] – “the first conductivity type is N-type and the second conductivity type is P-type”); 
a second n-type epitaxial semiconductor layer (212 – [0118] - “a semiconductor layer 212 of a first conductivity type made of epitaxially grown” – see also [0114]) with lower doping concentration but larger depth than that of the first n-type semiconductor layer ([0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212 and in a high concentration” – depth of 212 is more than 211 as shown in Fig. 22), deposed on top of the first n-type semiconductor layer (212 is over 211); 
a p-type semiconductor layer (252 – [0153] – “These relay diffusion layers 252a, 252b, and 252c are formed at the same time when the base region 233 is formed by diffusion, and have the same depth and the same concentration as those of the base region 233”; [0122] – “a base region 233 of the second conductivity type is formed by a diffusion process”; [0114] – “the second conductivity type is P-type”) deposed on the top surface of the second n-type semiconductor layer (252 is on top surface of 212); 
a metal layer (267 – [0130] – “electrode film 267”) deposed above the p-type semiconductor layer (267 above 252);

    PNG
    media_image2.png
    507
    682
    media_image2.png
    Greyscale
Kitada – annotated Fig. 20
at least two enclosed operating deep trenches ({2271, 2273}; Fig. 20; [0118]) in concentric continuous ring comprising a first deep trench (2271) and a second deep trench (2273), 
2271) etched from the top of the p-type semiconductor layer (252); 
the second operating deep trench (2273) etched from the top of the p-type semiconductor layer (252) and the first operating deep trench has smaller radius than the second operating deep trench (Fig. 20 shows first trench 2271 is an inner trench and second trench 2273 is an outer trench – therefore, 2271 has smaller radius than the radius of 2273); 
a first set of two third n-type semiconductor ({212_1A, 212_1B} – see paras. [0135], [0118], [0114], for 212 being n-type) in continuous ring deposed in the upper part of the p-type semiconductor layer (252) and on both inner-side and outer-side of the first enclosed deep trench (212_1B on inner-side of 2271 and 212_1A on outer-side of 2271 as shown in annotated Fig. 20) and  
a second set of two third n-type semiconductor ({212_2A, 212_2B} – see paras. [0135], [0118], [0114], for 212 being n-type) in continuous ring deposed in the upper part of the p-type semiconductor layer and on both inner-side and outer-side of the second enclosed deep trench (212_2B on inner-side of 2273 and 212_2A on outer-side of 2273 as shown in annotated Fig. 20).
But, Kitada does not expressly disclose the deep trenches are circles (rather, Kitada’s trenches are rectangular – see Fig. 20) and the deep trenches reach down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer.
Pattanayak teaches deep trenches {500, 504} and mesas {502, 506} may be circular (Pattanayak – Fig. 9A – [0092] – “the annular trenches and mesas could be circular, rectangular or hexagonal”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Kitada’s rectangular trenches with those of Pattanayak’s trenches.
The ordinary artisan would have been motivated to substitute Kitada’s rectangular trenches with those of Pattanayak’s trenches in the manner set forth above for, at least, this integration will “prevent unduly high electric fields from developing at the corners” due to the trenches being circular (round corners) – see Pattanayak – [0092].
But, Kitada does not expressly disclose the deep trenches reach down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer.
However, in a related art, Challa discloses enclosed deep trenches 2603A with an oxide coating 2605A on their sidewalls and bottom surfaces and a polysilicon layer 2607A filling their centers and connected to a metal layer 2609A for operation extending down to bottom of a second n-type semiconductor later (n-) and a first enclosed deep trench being the outermost trench of the device (Challa Figs. 25F and 26A).
Challa teaches that the depth of termination trench is one of the parameter that is adjustable to reduce the electric field and increase avalanche breakdown thus achieve improved termination structures for low, medium and high voltage devices (Challa – [0024], [0148 – 0150]).
Challa’s teachings with into the combination of Kitada and Pattanayak, i.e. replacing Kitada’s guard ring with Challa’s termination to improve termination structures – see Challa – [0148] – “For higher voltage devices, multiple termination trenches as shown in FIG. 25F can be employed to further increase the breakdown voltage of the device”.
Regarding Claim 2, the combination of Kitada, Pattanayak and Challa teaches the MOSFET device of claim 1, wherein the at least two enclosed operating deep trenches have oxide coating on their sidewalls and bottom surfaces (Kitada Fig. 21 shows silicon oxide film 257 on sidewalls and bottom of 255 – also see – [0124]), and a polysilicon layer filling their centers and connected to the metal layer for operation to form a MOS- Sidewall-Plate structure (Kitada Fig. 21 shows polysilicon filler 255 that forms the gate electrode – [0125]).  
Regarding Claim 3, the combination of Kitada, Pattanayak and Challa teaches the MOSFET device of claim 1, wherein the first-set outer-side third n-type semiconductor ring circle, which has smaller radius than that of the second-set inner- side third n-type semiconductor ring circle (Kitada annotated Fig. 20 shows 2271 has smaller radius than the radius of 2273) is spaced apart from the second-set inner- side third n-type semiconductor ring circle, such that leaving the p-type semiconductor in between (Kitada annotated Fig. 20 shows p-type semiconductor 252c is between 2271 and 2273).
Regarding Claim 4, the combination of Kitada, Pattanayak and Challa teaches the MOSFET device of claim 1, further comprising a third enclosed operating deep Kitada in annotated Fig. 20 shows 2272) in concentric continuous ring etched from the top of the p-type semiconductor layer down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer (Note: Pattanayak deep trenches are circular – see Pattanayak [0092]), wherein the third operating deep trench is between the first operating deep trench and second operating deep trench (Kitada in annotated Fig. 20 shows 2272 is between 2271 and 2273) with substantially the same distance to both the first operating deep trench and second operating deep trench (Kitada in annotated Fig. 20 shows 2272 substantially has the same distance from 2271 and 2273).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitada, Pattanayak, Challa in view of Sakurai et al. (US 20130009272 A1 – hereinafter Sakurai).
Regarding Claim 5, the combination of Kitada, Pattanayak and Challa teaches claim 1 from which claim 5 depends.
But, the combination does not expressly disclose he MOSFET device of claim 1, further comprising an enclosed non-operating deep trench in concentric ring circle filled with only oxide and located as the outermost ring circle of the device.

    PNG
    media_image3.png
    365
    392
    media_image3.png
    Greyscale

Sakurai – Fig. 12B
However, in a relate art, Sakurai teaches an enclosed non-operating deep trench in concentric ring circle filled with only oxide and located as the outermost ring circle of the device (Sakurai Fig. 11 and Fig. 12B show a trench isolation structure 3 in concentric ring circle filled with only oxide – [0043] – “a trench filled with an oxide layer” – and is placed on the outer most area – see Fig. 12B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the trench isolation structure 3 as taught by Sakurai into the outer most area of the combination of Kitada, Pattanayak and Challa.
The ordinary artisan would have been motivated to integrate the trench isolation structure 3 into the combination of Kitada, Pattanayak and Challa in the manner set forth above for, at least, this integration provides a means to electrically isolate the Sakurai – [0043] – as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898